UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7645



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

GRADY WILLIAM POWERS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Bryson City. William L. Osteen, Sr.,
District Judge. (CR-93-19)


Submitted:   December 3, 1996             Decided:   January 9, 1997


Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Grady Williams Powers, Appellant Pro Se. Deborah Ann Ausburn,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court and on the ground that the appeal is

frivolous. United States v. Powers, No. CR-93-19 (W.D.N.C. Oct. 11,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2